UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-05983 The New Germany Fund, Inc. (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:12/31 Date of reporting period:9/30/2012 ITEM 1. SCHEDULE OF INVESTMENTS THE NEW GERMANY FUND, INC. SCHEDULE OF INVESTMENTS — SEPTEMBER 30, 2012 (unaudited) Shares Description Value(a) INVESTMENTS IN GERMANY – 88.1% COMMON STOCKS – 81.1% AEROSPACE & DEFENSE – 3.0% MTU Aero Engines Holding $ AUTO COMPONENTS – 3.0% Continental ElringKlinger CHEMICALS – 4.9% Lanxess Symrise COMPUTERS & PERIPHERALS – 1.8% Wincor Nixdorf CONSTRUCTION & ENGINEERING – 4.7% Bilfinger Berger Hochtief* ELECTRICAL EQUIPMENT – 0.4% SGL Carbon† FOOD & STAPLES RETAILING – 2.9% Metro FOOD PRODUCTS – 3.8% KW S Saat Suedzucker HEALTH CARE PROVIDERS & SERVICES – 0.9% Celesio Rhoen Klinikum† HOUSEHOLD DURABLES – 0.3% Loewe* INDUSTRIAL CONGLOMERATES – 1.4% Rheinmetall INSURANCE – 5.0% Hannover Rueckversicherung Shares Description Value(a) INTERNET SOFTWARE & SERVICES – 2.9% United Internet $ IT SERVICES – 0.9% Bechtle LIFE SCIENCES TOOLS & SERVICES – 2.4% Gerresheimer MACHINERY – 8.1% GEA Group Gildemeister MAN MAX Automation Pfeiffer Vacuum Technology Singulus Technologies*† MEDIA – 6.6% Axel Springer Kabel Deutschland Holding* METALS & MINING – 4.0% Aurubis Salzgitter PROFESSIONAL SERVICES – 0.9% Bertrandt REAL ESTATE MANAGEMENT & DEVELOPMENT – 4.5% Deutsche Euroshop TAG Immobilien† SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT – 2.8% Aixtron† Dialog Semiconductor* Suss Microtec* SOFTWARE – 3.0% PSI Software 6 THE NEW GERMANY FUND, INC. SCHEDULE OF INVESTMENTS — SEPTEMBER 30, 2012 (unaudited) (continued) Shares Description Value(a) INVESTMENTS IN GERMANY – 88.1% (continued) SPECIALTY RETAIL – 2.5% Fielmann $ Tom Tailor Holding TEXTILES, APPAREL & LUXURY GOODS – 2.9% Gerry Weber International Hugo Boss THRIFTS & MORTGAGE FINANCE – 2.1% Aareal Bank* TRADING COMPANIES & DISTRIBUTORS – 2.5% Brenntag TRANSPORTATION INFRASTRUCTURE – 2.9% Fraport Total Common Stocks (cost $171,912,252) PREFERRED STOCKS – 7.0% HEALTH CARE EQUIPMENT & SUPPLIES – 3.3% Draegerwerk (cost $4,437,948) Sartorius (cost $655,949) MACHINERY – 1.1% Jungheinrich (cost $3,012,077) MEDIA – 2.6% ProSiebenSat.1 Media (cost $6,536,771) Total Preferred Stocks (cost $14,642,745) Total Investments in Germany (cost $186,554,997) INVESTMENTS IN NETHERLANDS – 9.7% AEROSPACE & DEFENSE – 8.7% EADS Shares Description Value(a) LIFE SCIENCES TOOLS & SERVICES – 1.0% QIAGEN* $ Total Investments in Netherlands (cost $20,015,555) Total Investments in Common and Preferred Stocks – 97.8% (cost $206,570,552) SECURITIES LENDING COLLATERAL – 3.5% Daily Assets Fund Institutional, 0.23% (cost $9,472,187)(b)(c) CASH EQUIVALENTS – 0.6% Central Cash Management Fund, 0.15% (cost $1,588,032)(c) Total Investments – 101.9% (cost $217,630,771)** Other Assets and Liabilities, Net – (1.9%) ) NET ASSETS – 100.0% $ For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. *Non-income producing security. **The cost for federal income tax purposes was $217,978,643. At September 30, 2012, net unrealized appreciation for all securities based on tax cost was $55,489,443. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $73,469,371 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $17,979,928. †All or a portion of these securities were on loan. The value of all securities loaned at September 30, 2012 amounted to $9,005,778, which is 3.4% of net assets. (a)Value stated in U.S. dollars. (b)Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. (c)Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. For purposes of its industry concentration policy, the Fund classifies issuers of portfolio securities at the industry sub-group level. Certain of the categories in the above Schedule of Investments consist of multiple industry sub-groups or industries. 7 THE NEW GERMANY FUND, INC. SCHEDULE OF INVESTMENTS — SEPTEMBER 30, 2012 (unaudited) (continued) Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of September 30, 2012 in valuing the Fund's investments. Category Level 1 Level 2 Level 3 Total Common Stocks and/or Other Equity Investments(1) Germany $ $ — $ — $ Netherlands — — Short-Term Instruments(1) — — Total $ $ — $ — $ There have been no transfers between fair value measurement levels during the period ended September 30, 2012. (1) See Schedule of Investments for additional detailed categorizations. 8 ITEM 2. CONTROLS AND PROCEDURES (a)The Chief Executive and Financial Officers concluded that the Registrant’s Disclosure Controls and Procedures are effective based on the evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b)There have been no changes in the registrant’s internal control over financial reporting that occurred during the registrant’s last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant’s internal controls over financial reporting. ITEM 3. EXHIBITS Certification pursuant to Rule 30a-2(a) under the Investment Company Act of 1940 (17 CFR 270.30a-2(a)) is filed and attached hereto as Exhibit 99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: The New Germany Fund, Inc. By: /s/W. Douglas Beck W. Douglas Beck President Date: November 20, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/W. Douglas Beck W. Douglas Beck President Date: November 20, 2012 By: /s/Paul Schubert Paul Schubert Chief Financial Officer and Treasurer Date: November 20, 2012
